Citation Nr: 0028941	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  95-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for the claimed residuals of a cerebrovascular accident.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the RO.  

In April 1999, the veteran testified at a video-conference 
hearing at the RO before the undersigned Member of the Board 
sitting in Washington, DC.  

In August 1999, the Board remanded the case for additional 
development of the record.  

As noted in the previous remand, the veteran also appealed a 
denial of payment of unauthorized medical care costs incurred 
when he was treated at Charleston Area Medical Center during 
his hospitalization from May 26 to June 3, 1994.  Again, as 
final resolution of that appeal may be contingent upon the 
resolution of the certified claim, the Board will not decide 
the issue at this time.  The issue will be deferred again 
pending the resolution of the § 1151 matter.  



REMAND

A review of the record discloses that the veteran, in 
addition to having submitted a claim for benefits under the 
provisions of section 1151, has also filed a tort claim based 
on the same allegation.  There is, however, no indication 
from the record of whether a settlement was reached or 
whether there was a judicial disposition of any such tort 
claim.  

It is the opinion of the Board that various items of evidence 
associated with any tort claim, particularly responses to 
interrogatories, depositions and medical reports containing 
medical opinions, may be directly relevant to the current 
appeal.  

Again, the veteran is reminded that section 5103(a) of title 
38 of the U.S. Code provides:  "If a claimant's application 
for benefits under the laws administered by the Secretary is 
incomplete, the Secretary shall notify the claimant of the 
evidence necessary to complete the application."  38 
U.S.C.A. § 5103(a) (West 1991).  VA, in certain 
circumstances, may be obligated to advise the veteran of 
evidence that is needed to complete his application for 
benefits.  This obligation depends upon the particular facts 
of the case.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
in order to obtain a copy of the complete 
file pertaining to any settlement or 
judicial disposition reached in the 
veteran's tort claim, to include any 
responses to interrogatories, depositions 
and medical reports containing medical 
opinions.  

2.  The RO should take appropriate steps 
again to contact the veteran in order to 
afford him an opportunity to provide 
additional argument and information to 
support his application for benefits.  In 
particular, the veteran should provide 
information concerning any health care 
providers who have attributed his stroke 
to the medical treatment (or absence 
thereof) he received from the VA Medical 
Center in Beckley, West Virginia.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of 
compensation pursuant to 38 U.S.C.A. 
§ 1151 has been presented.  If it is 
determined that the claim is well 
grounded, then the RO should undertake a 
de novo review of the claim based on the 
evidentiary record in its entirety.  All 
indicated development should be 
undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



